Name: Commission Regulation (EEC) No 2044/87 of 10 July 1987 amending quantitative limits fixed for imports of certain textile products originating in Thailand (category 5)
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 11 . 7 . 87 Official Journal of the European Communities No L 192/ 15 COMMISSION REGULATION (EEC) No 2044/87 of 10 July 1987 amending quantitative limits fixed for imports of certain textile products originating in Thailand (category 5) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Thailand, as fixed in Annex III to Regulation (EEC) No 4136/86, are hereby amended as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1987. For the Commission Willy DE CLERCQ Member of the Commission 1 OJ No L 387, 31 . 12. 1986, p. 42. No L 192/ 16 Official Journal of the European Communities 11 . 7. 87 ANNEX Cate ­ gory CCT heading No ( 1987) NIMEXE code ( 1987) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1987 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 5 60.05 A la) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) ijij) 1 1 60.05-01 , 29, 30, 32, 33 , 34, 39, 40, 41 , 42, 43, 80 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 559 1 027 720 877 2 644 111 516 35 57 12 8 558